     Case 1:17-cv-01248-DAD-GSA Document 46 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. GRADFORD,                              No. 1:17-cv-01248-DAD-GSA (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
14    SGT. FLORRES,                                     PLAINTIFF’S MOTION FOR A
                                                        PRELIMINARY INJUNCTION
15                       Defendant.
                                                        (Doc. Nos. 39, 45)
16

17

18           Plaintiff William J. Gradford is a former state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action under 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On June 29, 2020, the assigned magistrate judge issued the pending findings and

22   recommendations, recommending that plaintiff’s motion for a preliminary injunction (Doc. No.

23   39) be denied. (Doc. No. 45.) The findings and recommendations were served on plaintiff and

24   contained notice that any objections were to be filed within fourteen (14) days after service. (Id.

25   at 3.) To date, no objections to the findings and recommendations have been filed, and the time

26   in which to do so has now passed.

27   /////

28   /////
                                                       1
     Case 1:17-cv-01248-DAD-GSA Document 46 Filed 08/04/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on June 29, 2020 (Doc. No. 45) are

 6                  adopted in full; and

 7          2.      Plaintiff’s motion for a preliminary injunction (Doc. No. 39) is denied.

 8   IT IS SO ORDERED.
 9
        Dated:     August 3, 2020
10                                                     UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
